                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARIO TORRES,                                      Case No. 16-cv-06607-SI
                                   8                    Plaintiff,
                                                                                            ORDER
                                   9             v.
                                                                                            Re: Dkt. No. 60-1
                                  10     MIKE HANSEN, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff’s request for an extension of the deadline to file an opposition to a motion for

                                  14   summary judgment that is not due to be filed for at least another month is DENIED as premature.

                                  15   Docket No. 60-1. Plaintiff may request an extension of the deadline to file his opposition if

                                  16   defendants file a motion for summary judgment and if plaintiff finds that he cannot make the

                                  17   opposition deadline despite diligently trying to prepare his opposition after reading that motion.

                                  18          IT IS SO ORDERED.

                                  19   Dated: November 8, 2018

                                  20                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  21                                                    United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
